Case 1:18-cv-01763-MEH Document 132 Filed 10/30/20 USDC Colorado Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01763-MEH

VAIL SUMMIT RESORTS, INC.,

       Plaintiff,

v.

ZIP-FLYER, LLC, a Kentucky limited liability company,
ZIP- FLYER, LLC, a New York limited liability company, and
SHAWN LERNER,

       Defendants.


                                       MINUTE ORDER

Entered by Michael E. Hegarty, United States Magistrate Judge, on October 30, 2020.

         At the request of the parties, the hearing set for November 2, 2020 is rescheduled to 1:30
p.m. that same day, in Courtroom A501 on the fifth floor of the Alfred A. Arraj United States
Courthouse, 901 19th Street, Denver, Colorado. Mr. Jason Wesoky, Ms. Kylie Schmidt, and
Defendant Shawn Lerner are directed to appear either in person or by telephone before the Court.
Plaintiff’s counsel may also appear in person or by telephone. Anyone appearing in person must
comply with General Order 2020-14 governing Court Operations During the COVID-19 Pandemic,
which may be accessed at www.cod.uscourts.gov. Please remember that anyone seeking entry into
the Alfred A. Arraj United States Courthouse will be required to show a valid photo identification.
See D.C. Colo. LCivR 83.2(b). Anyone appearing by telephone shall call the following conference
line at the appointed time:

Number:      888-278-0296
Access code: 8212991#

        Please remember that, when you call in, you may be entering a proceeding already in
progress for a different case; therefore, as you would if you were present in the courtroom,
please ensure silence until your case is called.
